EXHIBIT 99.1 EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT dated as of October 1, 2008 (this "Agreement") between ABC Funding, Inc., a Nevada corporation having its principal place of business at 4est, Suite 400, Houston, Texas 77069 (the "Company"), and Jim B. Davis, an individual residing in the State of Texas ("Executive"). WHEREAS, the Board of Directors of the Company (the "Board") has determined that it is essential and in the best interests of the Company and its stockholders to retain the services of Executive and to ensure his continued dedication and efforts to the Company; and WHEREAS, the Company desires to employ Executive and Executive desires to be employed by the Company in the capacities and for the term and compensation and subject to the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth herein, and for other good and valuable consideration, the parties agree as follows: 1.Employment; Title; Responsibilities; Reporting:The Company hereby employs the Executive and the Executive hereby accepts employment upon the terms and conditions hereinafter set forth.During the term of this Agreement, Executive shall diligently and faithfully: (a) serve the Company in the capacity of Senior Vice President of Operations in charge of all the Company’s production and field operations; (b) report directly to the Company’s Chief Executive Officer; (c) discharge and carry out all duties and responsibilities as may from time to time be assigned, and such directions as may from time to time be given, to Executive by the Chief Executive Officer and/or the Board; and (d) abide by and carry out the policies and programs of the Company in existence or as the same may be changed from time to time. 2.Exclusivity:All services to be provided by Executive under this Agreement shall be performed by Executive personally.During the term of this Agreement, Executive shall devote substantially all of Executive’s business time, attention and energies and all of his skills, learnings and best efforts to the business of the Company.At all times during the term of this Agreement, the services required of Executive and the location at which he performs such services shall not require that he reside outside of the area of Houston, Texas, except for travel in the ordinary course of business operations and production management. 3.Term:The initial term of this Agreement shall commence as of October 1, 2008 (the “Commencement Date”) and shall end on October 1, 2010, unless sooner extended by agreement of the parties or earlier terminated in accordance with the provisions of this Agreement.The date on which this Agreement is scheduled to expire is referred to as the “End Date”.No more than one hundred twenty (120) nor less than and sixty (60) days prior to an End Date (each such sixty (60) day period is referred to as a “Renegotiation Period”), the Company and Executive may agree in writing to extend this Agreement for an additional term.If during any Renegotiation Period the Company and Executive fail to agree upon an extension of this Agreement, this Agreement shall terminate as of the End Date of the then current term notwithstanding the provision of services by Executive after the end of the then current term.The term of this Agreement, whether as originally scheduled, extended by agreement or shortened pursuant to an earlier termination in accordance herewith is referred to as the “Term.” 1 4.Base Salary:Effective upon the Commencement Date, the Company shall pay to Executive a base salary of $190,000 per annum. The base salary shall be paid in semi-monthly installments on the fifteenth day and last day of each month and shall be subject to such deductions by the Company as are required to be made pursuant to law, government regulations or order.The first payment shall be made on October 15, 2008.Executive understands and agrees that Executive is an exempt Executive as that term is applied for purposes of Federal or state wage and hour laws, and further understands that Executive shall not be entitled to any compensatory time off or other compensation for overtime. 5.Bonus:During the first year of the initial term, provided that the Executive remains in the employ of the Company on October 1, 2009 (the “First Anniversary Date”), Executive shall be entitled to a bonus of $38,000, payable within three (3) business days following the First Anniversary Date.No later than February 28, 2009, the Board shall establish quantitative and qualitative performance criteria for the twelve (12) months ended December 31, 2009.Based upon the achievement of such performance criteria, the Executive shall be entitled to earn a performance bonus up to 75% of Executive’s then current base salary.In awarding such performance bonus the Company may take into account the bonus paid to Executive on the First Anniversary date.Such bonus shall be deemed earned by the Executive as of December 31, 2009, and shall be paid to the Executive no later than February 15, 2010. 6.Restricted Stock Grant; Grant of Stock Options: (a)The Company hereby commits to grant to Executive, 750,000 shares of the Company’s common stock, par value $0.001 per share (the “Restricted Shares”), no later than three (3) business days following the effectiveness of an Amendment to the Company’s Articles of Incorporation (the Charter Amendment”), which Charter Amendment will increase the number of shares of common stock that the Company is presentlyauthorized to issue to 149,000,000.The Restricted Shares will be issued in accordance with the terms, and subject to the conditions, of that certain Restricted Stock Agreement, of even date herewith, between the Company and Executive.Under the Restricted
